DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1, claims 12 – 17 and 21 in the reply filed on 06/05/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (U.S. 2011/0284874 A1, herein after referred to as Miura) in view of Harada (U.S. 2003/0224592 A1, herein after referred to as Harada) and Joshi et al. (U.S. 2016/0218033 A1, herein after referred to as Joshi).
Regarding claim 12, Miura figure 5 shows a semiconductor device comprising: a semiconductor substrate 10 (¶ [31]); a semiconductor layer 20 (¶ [36]) of a first conductivity type (n-type ¶ [36]) disposed on a first main surface of the semiconductor substrate 10; a first semiconductor region 22 (¶ [37]) of a second conductivity type (p-type ¶ [32]) selectively provided in an upper layer portion of the semiconductor layer 20; a second semiconductor region 24 (¶ [38]) of the first conductivity type (n-type) selectively provided in an upper layer portion of the first semiconductor region 22; a gate insulation film 36 ¶ [40]) provided in contact with surfaces of the first 22 and 24 and the semiconductor layer 20; an insulation film 42 (¶ [43]) that is thicker than the gate insulation film 36 (see figure 5) and provided in a region of the semiconductor layer 20 in which the gate insulation film 36 is not provided; a gate electrode 44 (¶ [44]) provided on at least the gate insulation film 36; an interlayer insulation film 46 (¶ [45]) provided to cover the gate electrode 44; a contact hole 48 (¶ [60]) formed through the gate insulation film 36 and the interlayer insulation film 46 and exposing at least the second semiconductor region 24 at a bottom thereof; a first main electrode 14,54 (¶ [33] & [61]) provided on the interlayer insulation film 46 and electrically connected to the second semiconductor region 24 via the contact hole 48; and a second main electrode 60 (¶ [46]) disposed on a second main surface of the semiconductor substrate 10, wherein the first main electrode 14,54 includes: an underlying electrode film 54 connected to the second semiconductor region 24 via the contact hole 48; and the first main electrode 14,54 above a region that includes at least a junction between the gate insulation film 36 and the interlayer insulation film 46.
However Miura does not explicitly state “a copper film provided on the underlying electrode film 54, and the copper film includes a stress relaxation layer having a smaller grain size than the other portion of the copper film.”
 Harada shows a device figure 5 comprising a copper film 111 (¶ [66]) on the underlying electrode film 102 (¶ [57]), and the copper film 111 includes a stress relaxation layer 111a (¶ [60]) having smaller grain size than the other portion of the copper film 111b,111c (¶ [60]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Miura to include a copper film provided on the underlying electrode film, and the copper film includes a stress relaxation layer having a 
However Miura in view of Harada does not explicitly state “the copper film has a thickness greater than or equal to 15 micrometers.”
Joshi shows a device figure 2B comprising a copper film 174 (¶ [63]) having a thickness greater than or equal to 15 micrometers (¶ [63], where 10-50 micrometers is disclosed), where copper film 174 is a wiring layer similar to element 14 from Miura.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Miura in view of Harada to include the copper film has a thickness greater than or equal to 15 micrometers.  The ordinary artisan would have been motivated to modify Miura in view of Harada for at least the purpose of including a thick copper upper layer metallization layer to having lower resistance than aluminum (¶ [4]).

Regarding claim 14, Miura in view of Joshi shows the device of claim 12 but does not explicitly state “the copper film includes a stress relaxation layer having a relatively smaller grain size and a region having a relatively larger grain size.”  
Harada shows wherein the copper film 111 includes a stress relaxation layer 111a having a relatively smaller grain size and a region 111b.111c having a relatively larger grain size (¶ [60]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Miura in view of Joshi to include the copper film includes a stress relaxation layer having a relatively smaller grain size and a region having a relatively larger grain size.  The ordinary artisan would have been motivated to modify 

Regarding claim 17, the device of claim 12, Miura shows wherein the semiconductor substrate is a silicon carbide semiconductor substrate (¶ [31]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (U.S. 2012/0284874 A1) in view of Harada (U.S. 2003/0224592 A1) and Joshi et al. (U.S. 2016/0218033 A1) as applied to claim 12 above and further in view of Kitabatake et al. (U.S. 2010/0148244 A1, herein after referred to as Kitabatake).
Regarding claim 13, Miura in view of Harada and Joshi shows the device of claim 12, but does not explicitly state “an external connection line electrically connected to the 
Kitabatake figure 5 shows a semiconductor device comprising an external connection line 16 (¶ [185]) electrically connected to the copper film (where the copper film 14 from Miura is the source pad and external connection 16 is a source terminal); and a sealing resin 18 (¶ [187]) provided on the copper film (source pad) that includes the external connection line 16 (see figure 5 of Kitabatake).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Miura in view of Harada and Joshi to include an external connection line electrically connected to the copper film; and a sealing resin provided on the copper film that includes the external connection line.  The ordinary artisan would have been motivated to modify Miura in view of Harada and Joshi for at least the purpose of sealing and protecting the device with a well-known method (¶ [187]).
Miura in view of Harada, Joshi, and Kitabatake shows wherein the stress relaxation layer 111a (from Harada) is provided at a junction between the sealing resin (from Kitabatake) and the copper film 111b (from Harada, where Harada figure 4 shows the relaxation layer 111a and the copper film 111b,111c, have the same edge, said edge would be the junction between the sealing resin and the copper film).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (U.S. 2012/0284874 A1) in view of Harada (U.S. 2003/0224592 A1) and Joshi et  as applied to claim 12 above and further in view of Andricacos et al. (U.S. Patent 6,429,523 B1, herein after referred to as Andricacos).
Regarding claim 15, Miura in view of Harada and Joshi shows the device of claim 12, but does not explicitly state “wherein the grain size of the stress relaxation layer is in a range of 0.1 to 1 micrometer.” 
Andricacos figure 1 shows a semiconductor device comprising copper interconnects comprising a seed layer (similar to 111a from Harada) having a grain size in a range of 0.1 to 1 micrometer (column 4, lines 1 – 7, where 0.0005 – 0.5 micrometers is disclosed).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Miura in view of Harada and Joshi to include wherein the grain size of the stress relaxation layer is in a range of 0.1 to 1 micrometer.  The ordinary artisan would have been motivated to modify Miura in view of Harada and Joshi for at least the purpose of forming copper interconnects having improved electro migration and stress voiding proportions (column 3, lines 34 – 38).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (U.S. 2012/0284874 A1) in view of Harada (U.S. 2003/0224592 A1) and Joshi et al. (U.S. 2016/0218033 A1) as applied to claim 12 above and further in view of Ikeda (U.S. 2017/0222168 A1, herein after referred to as Ikeda).
Regarding claim 16, Miura in view of Harada and Joshi shows the device of claim 12, but does not explicitly state “wherein the underlying electrode film includes asperities on at least a part of a surface in contact with the copper film.”  
4 includes asperities on at least a part of the surface in contact with the copper film (copper film from Miura ¶ [38], where Ikeda discloses including asperities in a source electrode and Miura shows said source electrode in contact with the copper film).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Miura in view of Harada and Joshi to include wherein the underlying electrode film includes asperities on at least a part of a surface in contact with the copper film.  The ordinary artisan would have been motivated to modify Miura in view of Harada and Joshi for at least the purpose of improving the adhesion of the layer (¶ [38]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (U.S. 2012/0284874 A1) in view of Harada (U.S. 2003/0224592 A1) and Joshi et al. (U.S. 2016/0218033 A1) as applied to claim 12 above and further in view of Muto et al. (U.S. 20100308421 A1, herein after referred to as Muto).
Regarding claim 21, Miura in view of Harada and Joshi shows the device of claim 12, including Miura disclosing a power converter comprising; a main converter circuit (disclosed as control circuit ¶ [52]) that includes the semiconductor device according to claim 12, and converts and outputs input power (¶ [52]). 
However Miura in view of Harada and Joshi does not explicitly state “a drive circuit that outputs a driving signal for driving the semiconductor device to the semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit.”  
DR1 (¶ [103]) that outputs a driving signal for driving the semiconductor device to the semiconductor device (¶ [102]); and a control circuit CTC (¶ [102]) that outputs a control signal for controlling the drive circuit DR1 to the drive circuit DR1 (¶ [102]).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Miura in view of Harada and Joshi to include a drive circuit that outputs a driving signal for driving the semiconductor device to the semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit.  The ordinary artisan would have been motivated to modify Miura in view of Harada and Joshi for at least the purpose of controlling and sending signals to the device in operation (Muto ¶ [102]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GEOFFREY H IDA/           Examiner, Art Unit 2892